Citation Nr: 1403658	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right hip bursitis.

2.  Entitlement to an increased rating for right knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for hysterical neurosis of the conversion type, manifested by back problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand for further Agency of Original Jurisdiction (AOJ) adjudication of additional evidence received since the June 2011 statement of the case.  This evidence is comprised of over three volumes of evidence, to include records from the Social Security Administration, VA examinations and VA treatment records.  After all other development is completed, the AOJ should promulgate a supplemental statement of the case, considering all evidence associated with the claims file after June 2011.

Additionally, the Veteran contends that his right hip condition is secondary or aggravated by his service-connected right knee condition.  Unfortunately, he was not provided a VA examination to consider such claims.  Such must be accomplished on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Wichita VAMC.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's right hip disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's right hip disability is caused or worsened by a service-connected disability to include being secondary to his service-connected right knee disability.

The rationale for all opinions expressed must also be provided.


3.  Thereafter, the RO should readjudicate the issue on appeal to include all evidence received since June 2011, as well as any other evidence associated with the claims file not already considered in a (supplemental) statement of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


